IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40729
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JEROME ARTHUR CHAVIS,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:93-CR-25-1
                        - - - - - - - - - -
                           June 17, 1996
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     On appeal after remand, Jerome Arthur Chavis challenges the

district court's denial of the motion to suppress by arguing that

his continued detention after the traffic stop exceeded the

bounds of the Fourth Amendment.   For essentially the same reasons

as explained by the district court, see United States v. Chavis,

902 F. Supp. 111 (E.D. Tex. 1995), we

     AFFIRM.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.